Lacy, J.,
delivered the opinion of the court.
The dispute now before this court grows up over the action of the corporation court of Bristol in refusing to rehear the decree of that court rendered at the December term, 1890, which was appealed from in the said case of Lore, Davault, and McKarney, mentioned supra; the object of the rehearing being to correct an error in the said decree of the corporation court of Bristol aforesaid, which was affirmed by the decree of this court, rendered upon the hearing here, at the January term, 1892. The decree here appears to have been an affirmance of the'said decree appealed from in general terms, this *278court saying “ that there are no errors in said decree' to the prejudice of the appellant. It is therefore decreed and ordered that the said decree be affirmed, and that the appellants pay to the appellees $30, and- also their, costs.” There were no errors assigned by the appellees, and, all the errors assigned by the appellants having been overruled, the decree was affirmed in general terms; and the alleged error having existed, if at all, before the decree of affirmance here, it cannot now be reheard by the said corporation court, nor any other court, and must stand as res judicata. The said corporation court of Bristol did not, therefore, err in refusing to rehear the said decree, and the said decree must be affirmed. Insurance Co. v. Clemmitt, 77 Va. 366, and cases cited; Woodson’s Ex’or v. Leyburn, 83 Va. 847; Campbell v. Campbell, 22 Gratt. 649.
Decree affirmed.